Title: From George Washington to Israel Putnam, 2 June 1783
From: Washington, George
To: Putnam, Israel


                  
                     Dear Sir
                     Head Quarters 2d June 1783
                  
                  Your favor of the 20th of May I received with much pleasure—For I can assure you, that, among the many worthy & meritorious Officers, with whom I have had the happiness to be connected in Service, through the Course of this War, and from whose chearfull Assistance & Advice I have received much support & Confidence in the various & trying Vicissitudes of a Complicated Contest, the Name of a Putnam is not forgotten; nor will it be, but with that Stroke of Time which shall obliterate from my Mind, the Remembrance of all those Toils & Fatigues, through which we have struggled for the preservation & Establishment of the Rights, Liberties & Independance of our Country.
                  Your Congratulations on the happy propects of Peace & Independent Security, with their attendant Blessings to the United States, I receive with great Satisfaction; and beg that you will accept A Return of my Gratulations to you, on this auspicious Event—an Event, in which, great as it is in itself, & glorious as it will probably be in its Consequences, you have a Right to participate largely, from the distinguished part you have contributed towards its attainment.
                  But while I contemplate the greatness of the Object for which we have contended, and felicitate you on the happy Issue of our Toils & Labors, which have terminated with such general Satisfaction—I lament that you should feel the ungratefull Returns of a Country, in whose Service you have exhausted your Bodily Health, & expended the Vigor of youthfull Constitution—I wish however that your Expectations of returng Sentiments of Liberality may be verified.  I have a hope they may—But should they not, your Case will not be a singular One, Ingratitude has been experienced in all Ages—& Republics in particular have ever been famed for the exercise of that unnatural & sordid Vice.
                  The Secretary at War, who is now here, informs me that you have ever been considered as entituled to full pay, since your Absence from the field, & that you will be still considered in that Light till the Close of the War—at which period, you will be equally entituled to the same Emoluments of half pay or Commutation, as other Officers of your Rank—The same Opinion is also given by the P.M. Genl—who is now with the Army, empowered by Mr Morris for the Settlement of all their Accounts—and who will attend to yours whenever you shall think proper to send on for the purpose; which will probably be best for you to do in a short Time.
                  I anticipate with pleasure the Day, & that I trust not far off, when I shall quit the busey Scenes of a military Employment, & retire to the more tranquil Walks of Domestic Life.  In that, or whatever other Situation, Providence may dispose of my future Days, the Remembrance of the many friendships & Connections I have had the Happiness to contract with the Gentlemen of the Army will be one of my most gratefull Reflections—Under this Contemplation and Impressed with the Sentiments of Benevolence & Regard, I commend you, my Dear Sir, my other Friends, & with them, the Interests & Happiness of our Dear Country, to the keeping & Protection of Almighty God.  With great Truth & Sincerity I have the Honor to be &c.
                  
               